Exhibit 10.1


SECURITIES PURCHASE AND EXCHANGE AGREEMENT


SECURITIES PURCHASE AND EXCHANGE AGREEMENT (this “Agreement”), dated as of
October 6, 2009, by and among Aeolus Pharmaceuticals, Inc., a Delaware
corporation with its headquarters located at 26361 Crown Valley Parkway, Suite
150, Mission Viejo, California  92691 (the ”Company”), and the investors listed
on the Schedule of Buyers attached hereto (individually, a “Buyer” and
collectively, the “Buyers”).


WHEREAS:


A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.


B.           Buyers and the Company are parties to a Registration Rights
Agreement, dated as of November 21, 2005 (the “2005 Registration Rights
Agreement”), pursuant to which the Company registered for resale on behalf of
the Buyers on Registration Statement on Form S-1 (333-131903) an aggregate of
2,150,000 shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”), issuable upon exercise of warrants to purchase Common Stock,
each dated November 21, 2005, issued to the Buyers (the “2005 Warrants”)
pursuant to a Purchase Agreement dated November 21, 2005 by and among the
Company, the Buyers and certain other investors (the “2005 Purchase Agreement”).
The exercise price of the 2005 Warrants is $0.28 per share as of the date
hereof.


C.           Buyers and the Company are parties to a Securities Purchase
Agreement, dated as of August 1, 2008 (as amended as of the date hereof, the
“Note Purchase Agreement”), pursuant to which, among other things, Buyers
acquired (i) $1,000,000 in aggregate principal amount of the Company’s Senior
Convertible Notes (the “Notes”), which are convertible into shares (the
“Conversion Shares”) of Common Stock at a conversion price of $0.35 per share
(subject to adjustment) (the “Conversion Price”), (ii) warrants (the “Note
Warrants”) to acquire up to an aggregate of 2,000,000 shares of Common Stock
(the “Note Warrant Shares”) at an exercise price of $0.50 per share (subject to
adjustment), and (iii) the option (the “Purchase Option”) to acquire up to
$4,000,000 in additional aggregate principal amount of the Notes having the
terms specified in the Note Purchase Agreement and additional Note Warrants to
acquire up to 8,000,000 additional Note Warrant Shares at an exercise price of
$0.35 per share (subject to adjustment).


D.           Certain of the Buyers and the Company are parties to (i) a
Securities Purchase Agreement, dated as of March 30, 2009 (the “March Purchase
Agreement”), pursuant to which, among other things, those Buyers acquired (A) an
aggregate of 5,357,143 shares of Common Stock (the “March Shares”) and (B)
warrants (the “March Warrants”) to acquire up to an aggregate of 13,392,857
shares of Common Stock (the “March Warrant Shares”) at an exercise price of
$0.35 per share (subject to adjustment) and (ii) a Registration Rights
Agreement, dated as of March 30, 2009 (the “March Registration Rights
Agreement”).



 
-1-

--------------------------------------------------------------------------------

 

E.           Each Buyer, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares (collectively, the “Shares”) of Common Stock
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto (the “Schedule of Buyers”) and (ii) warrants, in substantially
the form attached hereto as Exhibit A (the “New Warrants”), to acquire up to
that number of additional shares of Common Stock set forth opposite such Buyer’s
name in column (4) of the Schedule of Buyers attached hereto (collectively, the
“New Warrant Shares”) at an exercise price of $0.28 per share (subject to
adjustment) (the “Exercise Price”).  The transactions contemplated by this
paragraph E are hereinafter referred to as the “Financing.”  The Shares and New
Warrants shall be issued in units (the “Units”), each Unit consisting of one (1)
Share and New Warrants to acquire two (2) New Warrant Shares.  The Units shall
be immediately separable into Shares and New Warrants upon issuance and the
Shares and New Warrants shall be separately transferable. The Purchase Price (as
defined below) payable at the Initial Closing (as defined below) divided by the
number of Units to be acquired at the Initial Closing is hereinafter referred to
as the “Per Unit Purchase Price”.


F.           The Company wishes to grant to Buyers the option to acquire,
collectively, up to 5,892,857 additional Units at the Per Unit Purchase Price in
accordance with the provisions of Section 1(b) below (the “Call Option”).


G.           The Buyers, severally and not jointly, wish to grant to the Company
the option to require the Buyers, severally and not jointly, to acquire up to
5,892,857 additional Units at the Per Unit Purchase Price in accordance with the
provisions of Section 1(b) below (the “Put Option”).


H.           Simultaneous with the consummation of the Financing, the Company
and the Buyers wish to effect the following transactions (collectively, the
“Conversion”): (i) the conversion of the Notes into the Conversion Shares at the
Conversion Price in accordance with the terms of the Notes (the “Note
Conversion”), (ii) the exchange (the “Warrant Exchange”) of the outstanding 2005
Warrants, Note Warrants and the March Warrants for new warrants (the “Exchange
Warrants”), each in substantially the form of the New Warrants, to purchase an
aggregate of 17,542,857 shares of Common Stock (the “Exchange Warrant Shares”)
at an exercise price equal to the Exercise Price, and (iii) the exchange (the
“Purchase Option Exchange”) of the Purchase Option for new warrants (the “Option
Exchange Warrants”), each in substantially the form of the New Warrants to
purchase an aggregate of 14,285,714 shares of Common Stock (the “Option Exchange
Warrant Shares”) at an exercise price equal to the Exercise Price.


I.           Simultaneous with the consummation of the Financing and the
Conversion, the parties wish to (i) terminate the 2005 Registration Rights
Agreement, the March Registration Rights Agreement and the Purchase Option and
(ii) enter into a new Registration Rights Agreement, substantially in the form
attached hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to
which the Company will provide certain registration rights with respect to the
Shares, the New Warrant Shares, the Conversion Shares, the Exchange Warrant
Shares and the Option Exchange Warrant Shares under the 1933 Act and the rules
and regulations promulgated thereunder, and applicable state securities laws.



--
 
-2-

--------------------------------------------------------------------------------

 

J.           The New Warrants, the Exchange Warrants and the Option Exchange
Warrants are collectively referred to herein as the “Warrants.” The New Warrant
Shares, the Exchange Warrant Shares and the Option Exchange Warrant Shares are
collectively referred to herein as the “Warrant Shares.”  The Shares, the
Conversion Shares, the New Warrants, the New Warrant Shares, the Exchange
Warrants, the Exchange Warrant Shares, the Option Exchange Warrants and the
Option Exchange Warrant Shares are collectively are referred to herein as the
“Securities.”


NOW, THEREFORE, the Company and each Buyer hereby agree as follows:


1.           PURCHASE AND SALE OF SHARES AND NEW WARRANTS; CONVERSION; OPTION
EXERCISE.


(a)           Purchase, Sale, Conversion, and Exchange of Shares and Warrants.


(i)           Purchase and Sale. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7(i) below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, shall purchase
from the Company, (x) the number of Shares set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers and (y) New Warrants to acquire up to
that number of New Warrant Shares set forth opposite such Buyer’s name in column
(4) on the Schedule of Buyers (the “Initial Closing”);


(ii)           Conversion.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7(i) below, the Company and the Buyers
shall effect the Conversion at the Initial Closing.


(iii)           Initial Closing.  The closing of the Financing and the
Conversion (the “Initial Closing”) shall occur at 10:00 a.m., New York City
time, on the date hereof (or such later date as is mutually agreed to by the
Company and each Buyer) after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7(i) below at the offices
of Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New
York 10020.  The date on which the Initial Closing occurs is referred to herein
as the “Initial Closing Date.”


(iv)           Financing Purchase Price.  The purchase price to be paid by each
Buyer for the Shares and the New Warrants to be purchased by such Buyer at the
Initial Closing shall be the amount set forth opposite such Buyer’s name in
column (5) of the Schedule of Buyers to be paid on the Initial Closing Date (the
“Purchase Price”).


(b)           Exercise of Call and Put Options.


(i)           Exercise of Call Option.  At any time, and from time to time, on
or prior to June 30, 2010 (the “Call Option Termination Date”), the Buyers shall
have the right, upon written notice to the Company (each a “Call Option Exercise
Notice”), to acquire, severally and not jointly, from the Company their Pro Rata
Share (as defined below) of up to 5,892,857 additional Units at the Per Unit
Purchase Price.  Each Call Option Exercise Notice shall indicate (x) the maximum
amount of Units the Buyer providing the Call Option Exercise Notice wishes to
purchase from the Company at the Per Unit Purchase Price, and (y) the



--
 
-3-

--------------------------------------------------------------------------------

 

Business Day on which the closing of the purchase and sale of the Units subject
to the Call Option Exercise Notice shall occur (a “Call Option Closing”);
provided, however, that any Call Option Closing shall be not less than five (5)
Business Days nor greater than twenty (20) Business Days after the receipt of
such Call Option Exercise Notice by the Company.   No Call Option Exercise
Notice may be delivered less than five (5) Business Days before the Call Option
Termination Date.  As used herein, a Buyer’s “Pro Rata Share” means the quotient
of the Units purchased by such Buyer at the Initial Closing divided by the
aggregate Units purchased by all of the Buyers at the Initial Closing.


(ii)           Exercise of Put Option.  At any time commencing on the Call
Option Termination Date and ending on July 30, 2010 (the “Put Option Termination
Date”), the Company shall have the right, upon written notice to the Buyers (the
“Put Option Exercise Notice”), to require the Buyers to acquire, severally and
not jointly, from the Company up to their Pro Rata Share of up to 5,892,857
additional Units at the Per Unit Purchase Price, less any Units acquired by
Buyers pursuant to the exercise of the Call Option.  Only one Put Option
Exercise Notice may be given pursuant to this Section 1(b)(ii).  The Put Option
Exercise Notice shall indicate (x) the total number of Units to be acquired from
the Company at the Per Unit Purchase Price, (y) each Buyer’s Pro Rata Share of
such Units and (z) the Business Day on which the closing of the purchase and
sale of the Units subject to the Put Option Exercise Notice shall occur (the
“Put Option Closing”); provided, however, that the Put Option Closing shall be
not less than five (5) Business Days nor greater than twenty (20) Business Days
after the receipt of such Put Option Exercise Notice by the Buyers.  No Put
Option Exercise Notice may be delivered less than five (5) Business Days before
the Put Option Termination Date.  The Buyers shall have the right to rescind the
Put Option Exercise Notice and shall not be required to acquire any additional
Units pursuant to the Put Option upon written notice to the Company given prior
to the closing date specified in the Put Option Exercise Notice if the Buyers
reasonably determine that a material adverse event, condition or circumstance
has occurred with respect to the prospects of the Company’s AEOL 10150 drug
candidate for acute radiation syndrome; provided, that the Company’s failure to
obtain a grant or financing shall not, by itself, constitute a material adverse
event, condition or circumstance with respect thereto.


(iii)           Option Closings.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7(c) below, the Company shall issue and
sell to each Buyer delivering a Call Option Exercise Notice (in the event of an
exercise of the Call Option) or to each Buyer receiving a Put Option Exercise
Notice (in the event of the exercise of the Put Option), and each such Buyer
severally, but not jointly, shall purchase from the Company at the applicable
Call Option Closing or Put Option Closing, the number of Units to be issued to
such Buyer in accordance with clauses (i) and (ii) above of this Section 1(b)
(each of the Initial Closing, a Call Option Closing and the Put Option Closing,
a “Closing”).  Each Closing shall occur at 10:00 a.m., New York City time, on
the date specified in this Section 1(b) (or such later date as is mutually
agreed to by the Company and each Buyer) after notification of satisfaction (or
waiver) of the conditions to such Closing set forth in Sections 6 and 7(i) below
at the offices of Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th
Floor, New York, New York 10020.  The date on which any such Closing occurs is
hereinafter referred to herein as the “Closing Date.”


(c)           Closing Mechanics.



--
 
-4-

--------------------------------------------------------------------------------

 

(i)           Initial Closing.  On the Initial Closing Date, (i) each Buyer (A)
shall pay its respective Purchase Price to the Company by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions, (B) holding Notes shall surrender to the Company for conversion
and cancellation in accordance with the Note Conversion the Notes in the
aggregate principal amount set forth opposite such Buyer’s name in column (2) of
the Conversion Schedule attached hereto (the “Conversion Schedule”), and (C)
shall surrender to the Company for exchange and cancellation pursuant to the
Warrant Exchange, the 2005 Warrants, the Note Warrants and the March Warrants in
the respective amounts set forth opposite such Buyer’s name in columns (6), (7)
and (8) of the Conversion Schedule and (ii) the Company shall deliver to each
Buyer (A) one or more stock certificates, evidencing the number of Shares being
purchased by such Buyer as set forth opposite such Buyer’s name in column (3) of
the Schedule of Buyers, (B) one or more New Warrants exercisable for the number
of New Warrant Shares set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers, (C) one or more stock certificates, evidencing the number of
Conversion Shares being issued to such Buyer as set forth opposite such Buyer’s
name in column (3) of the Conversion Schedule, (D) one or more Exchange Warrants
exercisable for the number of Exchange Warrant Shares set forth opposite such
Buyer’s name in column (9) of the Conversion Schedule, and (E) one or more
Option Exchange Warrants exercisable for the number of Option Exchange Warrant
Shares set forth opposite such Buyer’s name in column (5) of the Conversion
Schedule, in all cases duly executed on behalf of the Company and registered in
the name of such Buyer, or such Buyer’s nominee.


(ii)           Additional Closings.  On any Closing Date other than the Initial
Closing Date, (i) each Buyer shall pay its respective Purchase Price for the
Units to be acquired on such Closing Date to the Company by wire transfer of
immediately available funds in accordance with the Company’s written wire
instructions and (ii) the Company shall deliver to each Buyer (A) one or more
stock certificates, evidencing the number of Shares being purchased by such
Buyer on such Closing Date as set forth in the applicable Call Option Exercise
Notice or Put Option Exercise Notice, and (B) one or more New Warrants
exercisable for the number of New Warrant Shares being purchased by such Buyer
on such Closing Date as set forth in the applicable Call Option Exercise Notice
or Put Option Exercise Notice, in all cases duly executed on behalf of the
Company and registered in the name of such Buyer, or such Buyer’s nominee.


(d)           Termination of Agreements and Purchase Option. Effective as of the
Initial Closing, each of the following shall be terminated in its entirety and
of no further force or effect: the 2005 Registration Rights Agreement, the March
Registration Rights Agreement and the Purchase Option.


2.           BUYER’S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and
not jointly, represents and warrants to the Company that:


(a)           No Sale or Distribution.  Such Buyer is acquiring the Shares, the
Conversion Shares and the Warrants, and upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise of the Warrants, for its own
account, not as nominee or agent, and not with a view towards distribution
thereof, and such Buyer has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the 1933
Act or any state securities laws; provided, however, that by making the
representations herein, such



--
 
-5-

--------------------------------------------------------------------------------

 

Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act and pursuant to the applicable terms of the Transaction Documents
(as defined in Section 3(b)).  Such Buyer is acquiring the Securities hereunder
in the ordinary course of its business.  Such Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person (as defined
in Section 3(r) below) to distribute any of the Securities.


(b)           Accredited Investor Status.  Such Buyer is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.


(c)           Reliance on Exemptions.  Such Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.


(d)           Information.  Such Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been requested by
such Buyer.  Such Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of and receive answers from the Company regarding
the Company, its business and the terms and conditions of the offering of the
Securities.  Such Buyer acknowledges that it has had access to the SEC Documents
(as defined in Section 3(j) below) via the SEC’s Electronic Data Gathering and
Retrieval System or any successor database (“EDGAR”).  Neither such inquiries
nor any other due diligence investigations conducted by such Buyer or its
advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  Such Buyer understands and acknowledges that (i) its investment in the
Securities involves a high degree of risk, (ii) it is able to afford a complete
loss of such investment in the Securities, and (iii) it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.


(e)           No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           Transfer or Resale.  Such Buyer understands that except as
provided in the Registration Rights Agreement: (i) the Securities have not been
and are not being registered under the 1933 Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) such Buyer shall have delivered to



--
 
-6-

--------------------------------------------------------------------------------

 

the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such Securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) such Buyer provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the 1933 Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.  Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities, by itself,
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined in Section 3(b)), including, without limitation, this Section 2(f).


(g)           Legends.  Such Buyer understands that the certificates or other
instruments representing the Shares, the Conversion Shares and the Warrants and,
until such time as the resale of the Warrant Shares have been registered under
the 1933 Act as contemplated by the Registration Rights Agreement or eligible to
be sold under Rule 144 of the 1933 Act without regard to the availability of
current financial information, the stock certificates representing the Warrant
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA



--
 
-7-

--------------------------------------------------------------------------------

 

FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of a law firm reasonably acceptable to the Company, in a form reasonably
acceptable to the Company, to the effect that such sale, assignment or transfer
of the Securities may be made without registration under the applicable
requirements of the 1933 Act, or (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A.  If an opinion is required, the Company shall
be obligated to retain counsel in order to cause such counsel to deliver the
legal opinion referred to in clause (I)(B) of the legend set forth above and to
pay any related fees and expenses of said counsel.


(h)           Validity; Enforcement.  The execution, delivery and performance by
such Buyer of each of the Transaction Documents (as defined below) to which such
Buyer is a party have been duly and validly authorized, executed and delivered
on behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except (i) as may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights generally, (ii) as limited by laws
relating to specific performance, injunctive relief of other equitable remedies,
and (iii) to the extent the indemnification provisions contained in this
Agreement may be limited by applicable laws.


(i)           No Conflicts.  The execution, delivery and performance by such
Buyer of each of the Transaction Documents to which such Buyer is a party and
the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder or under any other
Transaction Document to which such Buyer is a party.


(j)           Residency.  Such Buyer is a resident of that jurisdiction
specified below its address on the Schedule of Buyers.


(k)           Certain Trading Activities.  Other than with respect to the
transactions contemplated herein, since the time that such Buyer was first
contacted by the Company or any other Person regarding this investment in the
Company neither the Buyer nor any “affiliate” of such Buyer (as defined in Rule
144 of the 1933 Act) which (x) had knowledge of the transactions



--
 
-8-

--------------------------------------------------------------------------------

 

contemplated hereby, (y) has or shares discretion relating to such Buyer’s
investments or trading or information concerning such Buyer’s investments and
(z) is subject to such Buyer’s review or input concerning such affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Buyer or Trading Affiliate, effected or agreed to effect
any transactions in the securities of the Company.  Such Buyer hereby covenants
and agrees not to, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in any transactions in the securities of the Company or
involving the Company’s securities during the period from the date hereof until
such time as (i) the transactions contemplated by this Agreement are first
publicly announced as described in Section 4(h) hereof or (ii) this Agreement is
terminated in full pursuant to Section 8 hereof.  Notwithstanding the foregoing,
for avoidance of doubt, nothing contained herein shall constitute a
representation or warranty, or preclude any actions, with respect to the
identification of the availability of, or securing of, available shares to
borrow in order to effect short sales or similar transactions in the future.


(l)           Legal Investment.  Such Buyer acknowledges that the Company has
not provided any advice as to whether the Securities are a suitable investment
or whether the Securities constitute a legal investment for such Buyer.


(m)           Compliance with SEC Telephone Interpretation.  Such Buyer
acknowledges the SEC’s position set forth in Compliance & Disclosure
Interpretation 239.10 issued by the SEC’s Division of Corporation Finance on
November 26, 2008, and such Buyer will adhere to such position.


(n)           General Solicitation.  Such Buyer is not purchasing the Shares,
the Conversion Shares and the Warrants as a result of any advertisement,
article, notice or other communication regarding any of the Securities published
in any newspaper, magazine or similar media or broadcast over television or
radio or presented at any seminar.


(o)           Organization.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the other applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder.


(p)           Acknowledgement Regarding Insolvency.  Notwithstanding anything in
this Agreement to the contrary, such Buyer understands and acknowledges that the
Company and its Subsidiaries, individually and on a consolidated basis, as of
the date hereof, and after giving effect to the transactions contemplated hereby
to occur at the Closing may be, or may become, Insolvent (as defined
below).  For purposes of this Section 2(p), “Insolvent” means, with respect to
any Person (as defined in Section 3(r)), (i) the present fair saleable value of
such Person’s assets is less than the amount required to pay such Person’s total
Indebtedness (as defined in Section 3(q)), (ii) such Person is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.



--
 
-9-

--------------------------------------------------------------------------------

 

(q)           Record Owner.  Each Buyer is the record owner of and has valid and
legal title to all 2005 Warrants, Notes, Note Warrants, March Warrants and the
Purchase Option set forth opposite such Buyer’s name on the Conversion Schedule,
in each case free and clear of all pledges, liens, encumbrances and adverse
claims with respect thereto, other than those created by the agreements under
which they were issued and those arising under applicable securities laws.


3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to each of the Buyers that, as of the date hereof and at
all times to and including the Closing Date, except as otherwise described in
the SEC Documents filed with the SEC prior to the date hereof:


(a)           Organization and Qualification.  The Company and its
“Subsidiaries” (which for purposes of this Agreement means “Significant
Subsidiary” as such term is defined in Rule 1-02 of Regulation S-X of the 1933
Act; which as of the date of this Agreement, is solely comprised of Aeolus
Sciences, Inc., a Delaware corporation and a wholly owned subsidiary of the
Company), are entities duly organized and validly existing and, to the extent
legally applicable, in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and its Subsidiaries is duly qualified as a foreign entity to do
business and to the extent legally applicable, is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Material Adverse Effect.  As used in this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below).  Notwithstanding
the foregoing, the entities in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest which are not
Subsidiaries, taken as whole, do not have income, revenues or assets which are
material to the Company and its Subsidiaries, individually, or taken as a whole.
Except for the capital stock of Aeolus Sciences, Inc. or as set forth on
Schedule 3(a), the Company does not, directly or indirectly, own any joint
venture or similar entity or hold capital stock, equity or similar interests.


(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into, deliver and perform its
obligations under this Agreement, the Warrants, the Registration Rights
Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)) and each of the other agreements entered into by the Company and
any Buyer in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”), and to issue the Securities in
accordance with the terms hereof and thereof.  Except as set forth on
Schedule 3(b), the execution and delivery of this Agreement and the other
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares, the Conversion Shares and the Warrants, and the
reservation for issuance and issuance of Warrant Shares issuable upon exercise
of the Warrants, have been duly



--
 
-10-

--------------------------------------------------------------------------------

 

authorized by the Company’s board of directors, and no further filing, consent,
or authorization is required by the Company, its board of directors or its
stockholders.  This Agreement and the other Transaction Documents of even date
herewith have been (and, to the extent the Closing Date is after the date
hereof, each Transaction Document to be entered into as of the Closing Date will
have been) duly executed and delivered by the Company as of the Closing Date,
and constitute (or in the case of Transaction Documents entered on the Closing
Date if such date is after the date hereof, will constitute as of the Closing
Date) the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except (i) as may
be limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights generally,
(ii) as limited by laws relating to specific performance, injunctive relief of
other equitable remedies, and (iii) to the extent the indemnification provisions
contained in this Agreement and the Registration Rights Agreement may be limited
by applicable laws.


(c)           Issuance of Securities.  The issuance of the Shares, the
Conversion Shares and the Warrants are duly authorized by the Company and upon
issuance in accordance with the terms of this Agreement shall be free from all
taxes, liens and charges with respect to the issue thereof.  A sufficient number
of shares of Common Stock shall have been duly authorized and reserved for
issuance for purposes of enabling the Company to issue that number of shares of
Common Stock issuable upon exercise of the Warrants.  Upon exercise in
accordance with the Warrants, the Warrant Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  Assuming the
accuracy of each of the representations and warranties set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Securities is
exempt from registration under the 1933 Act.


(d)           No Conflicts.  Except as set forth on Schedule 3(d), the
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Shares, the Conversion Shares and Warrants and reservation for issuance and
issuance of the Warrant Shares) will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
bylaws of the Company or any of its Subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the OTC Bulletin Board (the
“Principal Market”)) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of clauses (ii) and (iii) above, to the extent
that such violation conflict, default or right would not reasonably be expected
to have a Material Adverse Effect.



--
 
-11-

--------------------------------------------------------------------------------

 

(e)           Consents and Filings.  Except as set forth on Schedule 3(e),
neither the Company nor any of its Subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents to which they are a party, in
each case in accordance with the terms hereof or thereof, other than (i) the
filing with the SEC of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement, (ii) the filing of Form D
with the SEC and such filings as are required to be made under applicable state
securities laws, (iii) application(s) to the Principal Market for the listing of
the Securities for trading thereon in the time and manner required thereby, and
(iv)  filings required pursuant to Section 4(h) of this Agreement.  The Company
and its Subsidiaries are unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.


(f)           Acknowledgment Regarding Buyer’s Purchase of Securities.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.


(g)           No General Solicitation.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.


(h)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.


(i)           Application of Takeover Protections; Rights Agreement.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
(as defined in Section 3(q)) or the laws of the state of its incorporation which
is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and any Buyer’s ownership of the Securities.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement



--
 
-12-

--------------------------------------------------------------------------------

 

relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.


(j)           SEC Documents; Financial Statements.  During the two (2) years
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed during the two (2) years prior to
the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”).  The Company has made
available to the Buyers or their respective representatives, through EDGAR,
true, correct and complete copies of the SEC Documents.  As of their respective
filing dates, and to the Company's knowledge, the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of any officer or
director of the Company to the Buyers, solely in their capacity as Buyers, which
is not included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement or in any disclosure schedules,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made not misleading.


(k)           Absence of Certain Changes.  Except as set forth on Schedule 3(k),
since March 31, 2009, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries.  Since March 31, 2009, the Company has not (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $100,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of
$500,000.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so.


(l)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to the Company, its
Subsidiaries or their respective business, properties, prospects,



--
 
-13-

--------------------------------------------------------------------------------

 

operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced.


(m)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the Bylaws or their organizational
charter or bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries, and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.  During the two (2) years prior to the date
hereof, (i) the Common Stock has been designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.  The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(n)           Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Company's knowledge, any of their respective current or
former directors, officers, agents, employees or other Persons acting on behalf
of the Company or any of its Subsidiaries has, in the course of its actions for,
or on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.


(o)           Sarbanes-Oxley Act.  Except as set forth on Schedule 3(o), the
Company is in material compliance with any and all requirements of the
Sarbanes-Oxley Act of 2002 that are effective and applicable to the Company as
of the date hereof, and any and all rules and regulations promulgated by the SEC
thereunder that are effective and applicable to the Company as of the date
hereof.



--
 
-14-

--------------------------------------------------------------------------------

 

(p)           Transactions with Affiliates.  Except as discussed on Schedule
3(p), none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.


(q)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of 210,000,000 shares, comprised of
(x) 200,000,000 shares of Common Stock, of which as of the date hereof,
37,563,392 shares are issued and outstanding, and (y) 10,000,000 shares of
preferred stock, par value $0.01 per share, of which 600,000 shares are
designated Series B nonredeemable convertible preferred stock, of which 475,087
shares are issued and outstanding, and no other shares of the Company’s
preferred stock are issued or outstanding.  All outstanding shares of the
Company’s capital stock have been, or upon issuance will be, validly issued and
are, or upon issuance will be, fully paid and nonassessable.  Except as
described on Schedule 3(q), with respect to any debt or equity instruments of
the Company and its Subsidiaries, (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii)  there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company or any of its Subsidiaries; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and
(vii) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.  The Company has
made available to the Buyers, through EDGAR, true, correct and complete copies
of the Company’s certificate of incorporation, as amended and as in effect on
the date hereof (the



--
 
-15-

--------------------------------------------------------------------------------

 

“Certificate of Incorporation”), and the Company’s bylaws, as amended and as in
effect on the date hereof (the “Bylaws”).


(r)           Indebtedness and Other Contracts.  Except as set forth under the
agreements or other arrangements listed on Schedule 3(r), neither the Company
nor any of its Subsidiaries (i) has any outstanding Indebtedness (as defined
below), (ii) is a party to any contract, agreement or instrument, the violation
of which, or default under which, by the other party(ies) to such contract,
agreement or instrument could reasonably be expected to result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in
accordance with generally accepted accounting principles (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations in excess of $100,000 under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.


(s)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened



--
 
-16-

--------------------------------------------------------------------------------

 

against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or its Subsidiaries’
officers or directors.


(t)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Except as set forth on Schedule 3(t), neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


(u)           Employee Relations.


(i)           Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
and its Subsidiaries believe that their relations with their employees are
good.  No executive officer of the Company or any of its Subsidiaries has
notified the Company or any such Subsidiary that such officer intends to leave
the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary.  No executive officer of the
Company or any of its Subsidiaries, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.


(ii)           Except as set forth on Schedule 3(o), the Company and its
Subsidiaries, to their knowledge, are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


(v)           Title.  Except as set forth on Schedule 3(v), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects  or such as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries, except (i) as limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally,
(ii) as limited by laws relating to specific performance, injunctive relief or
other equitable remedies, and (iii) to the



--
 
-17-

--------------------------------------------------------------------------------

 

extent any indemnification provisions contained in such leases may be limited by
applicable laws.


(w)           Intellectual Property Rights.  The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, service marks
and all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as conducted on the date of this
Agreement.  Except as set forth on Schedule 3(w), none of the Company’s
registered, or applied for, Intellectual Property Rights have expired or
terminated or have been abandoned, or are expected to expire or terminate or
expected to be abandoned, within three years from the date of this Agreement, in
each case except as have not had and could not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Company, no product or service
of the Company or its Subsidiaries infringes the Intellectual Property Rights of
others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company or its Subsidiaries, being threatened, against the
Company or its Subsidiaries regarding (i) its Intellectual Property Rights, or
(ii) that the products or services of the Company or its Subsidiaries infringe
the Intellectual Property Rights of others.  Neither the Company nor any of its
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings.  The Company
and its Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(x)           Environmental Laws.  The Company and its Subsidiaries, to their
knowledge, (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.


(y)           Tax Status.  The Company and each of its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent



--
 
-18-

--------------------------------------------------------------------------------

 

to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.


(z)           Internal Accounting and Disclosure Controls.  The Company and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any
difference.  Except as set forth on Schedule 3(z), the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 under
the 1934 Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the rules and forms of the SEC, including, without limitation,
controls and procedures designed in to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Except as set forth on Schedule 3(z), during the twelve months
prior to the date hereof neither the Company nor any of its Subsidiaries have
received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
the Company or any of its Subsidiaries.


(aa)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its 1934 Act filings and is not so
disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.


(bb)           Investment Company Status.  Neither the Company nor any of its
Subsidiaries is, and upon consummation of the sale of the Securities neither the
Company nor any of its Subsidiaries will be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.


(cc)           Transfer Taxes.  On the Closing Date, all stock transfer,
documentary stamp taxes or other taxes (other than income or similar taxes)
which are required to be paid in connection with the sale and transfer of the
Securities to be sold to each Buyer hereunder on the Closing Date will be, or
will have been, fully paid or provided for by the Company, and all laws imposing
such taxes will be or will have been complied with.



--
 
-19-

--------------------------------------------------------------------------------

 

(dd)           Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.


(ee)           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel, solely in their capacity as prospective Buyers, with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information.  The Company understands and confirms that each of the
Buyers will rely on the foregoing representations in effecting transactions in
securities of the Company.  All disclosure provided to the Buyers regarding the
Company or any of its Subsidiaries, their business and the transactions
contemplated hereby, including the Schedules to this Agreement, furnished by or
on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed in accordance with such
requirements.  The Company acknowledges and agrees that no Buyer makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.
Notwithstanding the foregoing, the Company and each Buyer acknowledge that Buyer
has or may have one or more agents serving as a director on the Board of
Directors of the Company and that the receipt or awareness of any information
related to the Company gained by any such director in his or her capacity as a
director of the Company shall not be deemed a violation of this paragraph by the
Company.


(ff)           Acknowledgement Regarding Buyers’ Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, but subject
to compliance by the Buyers with applicable law and the terms of this Agreement,
it is understood and acknowledged by the Company (i) that none of the Buyers
have been asked by the Company or its Subsidiaries to agree, nor has any Buyer
agreed with the Company or its Subsidiaries, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Buyer, and counter parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock; and
(iv) that each Buyer shall not be deemed to have any affiliation with or



--
 
-20-

--------------------------------------------------------------------------------

 

control over any arm’s length counter-party in any “derivative”
transaction.  The Company further understands and acknowledges that (a) one or
more Buyers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Warrant Shares deliverable
with respect to Securities are being determined and (b) such hedging and/or
trading activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging and/or
trading activities are being conducted.


(gg)           Placement Agents.  Except as set forth on Schedule 3(gg), neither
the Company nor any of its subsidiaries has engaged any placement agent or other
agent in connection with the Financing or the Conversion.


4.           COVENANTS.


(a)           Best Efforts.  Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.


(b)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Buyers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Buyers on or prior to the Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.


(c)           Reporting Status.  Until the date on which the Buyers shall have
sold all the Warrant Shares and none of the Warrants is outstanding (the
“Reporting Period”), the Company shall timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed with the SEC pursuant to the 1934 Act.   As long as any
Buyer owns Securities, if the Company is not required to file reports pursuant
to the 1934 Act, it will prepare and furnish to the Buyers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Buyers to sell the Securities under Rule 144. The Company further covenants that
it will take such further action as any holder of Securities may reasonably
request, to the extent required from time to time to enable such Person to sell
such Securities without registration under the Securities Act within the
requirements of the exemption provided by Rule 144, including, without
limitation, causing the transfer agent for the Common Stock to remove legends
and stop transfer instructions with respect to any Warrant Shares which may be
sold under Rule 144 without regard to the availability of current financial
information.


(d)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate purposes, and not for (x) the repayment
of any outstanding Indebtedness of the Company or any of its Subsidiaries at any
time prior to the scheduled maturity date thereof or (y) the redemption or
repurchase of any of its or its Subsidiaries’ equity



--
 
-21-

--------------------------------------------------------------------------------

 

securities other than the repurchase of equity issued to or held by employees,
officers, directors and consultants of the Company or a Subsidiary upon
termination of their employment or services with the Company or a Subsidiary.


(e)           Financial Information.  The Company agrees to send the following
to each Buyer (or each transferee thereof as permitted by Section 2(f)) during
the Reporting Period (i) unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
and Quarterly Reports on Form 10-K, 10-Q, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any period other than annual, any Current
Reports on Form 8-K and any registration statements (other than on Form S-8) or
amendments filed pursuant to the 1933 Act, (ii) unless the following are
available to the public through a national news wire, including, without
limitation, Business Wire, on the same day as the release thereof, facsimile or
e-mailed copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to all stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.  As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.


(f)           Listing.  The Company shall promptly secure the listing of the
Shares, the Conversion Shares and the Warrant Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed (subject to official notice of issuance) and shall
maintain such listing of all Shares and Warrant Shares from time to time
issuable under the terms of the Transaction Documents.  The Company shall
maintain the Common Stock’s authorization for quotation on the Principal
Market.  Neither the Company nor any of its Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market.  The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4(f).


(g)           Expenses.  Subject to Section 8 below, the parties hereto shall
pay their own costs and expenses in connection herewith, except that, the
Company shall pay the documented, reasonable and customary third party expenses
incurred by the Buyers in connection with the negotiation, preparation and
execution of the Transaction Documents, including the reasonable fees and
expenses of one counsel to the Buyers, which shall be Lowenstein Sandler PC.
Such expenses shall be paid not later than, in the case of fees and expenses
associated with the Closing, five (5) Business Days following the Closing.


(h)           Disclosure of Transactions and Other Material Information.  On or
before 11:30 a.m., New York City time, on the first Business Day following the
date of this Agreement, the Company shall issue a press release and file a
Current Report on Form 8-K describing the terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrant and the Registration Rights Agreement) as
exhibits to such filing (such filing, including all such attachments, the “8-K
Filing”).  From and after the filing of



--
 
-22-

--------------------------------------------------------------------------------

 

the 8-K Filing with the SEC, no Buyer shall be in possession of any material,
nonpublic information received from the Company or any of its Subsidiaries or
any of their respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing; provided, however, that the mere possession of such
information by a director of the Company who is affiliated with a Buyer shall
not be required to be disclosed in the 8-K Filing; and provided further that
Buyer may have, or may be deemed to have, material, non-public information
received from the Company or its officers, directors, employees or agents as a
result of Buyer having one or more agents serving as a director on the Board of
Directors of the Company.  The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide any Buyer, solely in Buyer’s capacity as a purchaser
of Securities hereunder, with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of such Buyer.  Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).


(i)           Reservation of Shares.  The Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue that number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).


(j)           Fundamental Transactions.  So long as any Buyer beneficially owns
any Securities, the Company shall not be party to any Fundamental Transaction
(as defined in the Warrants) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Warrants.


(k)           Conduct of Business.  The business of the Company and its
Subsidiaries shall not be conducted in violation of any law, ordinance or
regulation of any governmental entity, except where such violations would not
result, either individually or in the aggregate, in a Material Adverse Effect.


5.           REGISTER; TRANSFER AGENT INSTRUCTIONS.


(a)           Register.  The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Shares, the Conversion
Shares and the Warrants in which the Company shall record the name and address
of the Person in whose name the Shares, the Conversion Shares and the Warrants
have been issued (including the name and address of each transferee), the number
of Shares held by such Person, and the number of Warrant Shares issuable upon
exercise of the Warrants held by such Person.  The Company shall keep the



--
 
-23-

--------------------------------------------------------------------------------

 

register open and available at all times during business hours for inspection of
any Buyer or its legal representatives, upon reasonable advance written notice
to the Company.


(b)           Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, American Stock Transfer and Trust
Company, and any subsequent transfer agent, to issue certificates or credit
shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of each Buyer or its respective nominee(s), for
the Shares, the Conversion Shares and the Warrant Shares issued at the Closing
or upon exercise of the Warrants in such amounts as specified from time to time
by each Buyer to the Company upon exercise of the Warrants in the form of
Exhibit C attached hereto (the “Irrevocable Transfer Agent Instructions”).  The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent, and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents.  If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(f), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment.  In the event that such sale, assignment or
transfer involves Shares, Conversion Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.


6.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


The obligation of the Company hereunder to consummate the Financing and the
Conversion at the Closing and to issue and sell additional Units as provided
herein is subject to the satisfaction, at or before the applicable Closing Date,
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing each Buyer participating in such Closing with prior
written notice thereof:


(i)           Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company.


(ii)           Such Buyer and each other Buyer shall have delivered to the
Company the deliveries required to be made by them pursuant to Section 1(d)
hereof.



--
 
-24-

--------------------------------------------------------------------------------

 

(iii)           The representations and warranties of such Buyer shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the applicable Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the applicable Closing Date.


7.           CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.


(a)           Conditions to the Initial Closing.  The obligation of each Buyer
hereunder to consummate the Financing and the Conversion at the Initial Closing
is subject to the satisfaction, at or before the Initial Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof.


(i)           The Company shall have duly executed and delivered to such Buyer
(I) the Securities that are being acquired by the Buyers at the Closing pursuant
to Section 1(b), (II) each of the other Transaction Documents to which the
Company is a party and (III) such other certificates or instruments required to
be delivered by it pursuant to the Transaction Documents in connection with the
Initial Closing.


(ii)           The Company shall have delivered to such Buyer a copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit C attached
hereto, which instructions shall have been executed by the Company and delivered
to and acknowledged in writing by the Company’s transfer agent.


(iii)           Such Buyer shall have received the opinion of Paul, Hastings,
Janofsky & Walker LLP, counsel to the Company, dated as of the Initial Closing
Date, in substantially the form of Exhibit D attached hereto.


(iv)           The Company shall have delivered to such Buyer copies of (a) the
Certificate of Incorporation of the Company and (b) the certificate of
incorporation of Aeolus Sciences, Inc., each as certified by the Secretary of
State of the State of Delaware within ten (10) Business Days of the Initial
Closing Date.


(v)           The Company shall have delivered to such Buyer copies of
certificates of good standing for each of the Company and Aeolus Sciences, Inc.,
each as certified by the Secretary of State of the State of Delaware within five
(5) Business Days of the Initial Closing Date.


(vi)           The Company shall have delivered to such Buyer a certificate,
executed by the Secretary of the Company and dated as of the Initial Closing
Date, as to (i) the resolutions consistent with Section 3(b) as adopted by the
Company’s board of directors in a form reasonably acceptable to such Buyer, (ii)
the Certificate of Incorporation of the Company, (iii) the certificate of
incorporation of Aeolus Sciences, Inc., (iii) the Bylaws of the Company and



--
 
-25-

--------------------------------------------------------------------------------

 

(iv) the bylaws of Aeolus Sciences, Inc., each as in effect at the Initial
Closing, which certificate shall be in form and substance acceptable to the
Buyers and shall provide specimen signatures for each of the officers or
directors of the Company who execute and deliver this Agreement or any other
Transaction Document to be delivered at the Initial Closing by or on behalf of
the Company (in each case, pursuant to the authorization of the Company’s board
of directors).


(vii)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and at all
times through and including as of the Initial Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Initial
Closing Date.  Such Buyer shall have received a certificate, executed by the
Chief Executive Officer, President, Chief Financial Officer or Vice President of
the Company, dated as of the Initial Closing Date, to the foregoing effect and
as to such other matters as may be reasonably requested by such Buyer, in form
and substance acceptable to the Buyers.


(viii)           The Common Stock (I) shall be designated for quotation or
listed on the Principal Market and (II) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Initial Closing Date, either (A) in writing by the SEC or
the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.


(ix)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.


(x)           The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request.


(b)           Conditions to each additional Closing.  The obligation of each
Buyer hereunder to purchase Units at each additional Closing Date is subject to
the satisfaction, at or before the applicable Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof.


(i)           The Company shall have complied with all of the conditions set
forth in Section 7.1(a) on or prior to the Initial Closing Date.


(ii)           The Company shall have duly executed and delivered to such Buyer
(a) the Securities being purchased by such Buyer at the applicable Closing, and
(b) each of the other Transaction Documents to which the Company is a party and
such other certificates or



--
 
-26-

--------------------------------------------------------------------------------

 

instruments required to be delivered by it pursuant to the Transaction Documents
in connection with such Closing.


(iii)           Each Transaction Document to be entered into as of the
applicable Closing Date has been duly executed and delivered by the Company and
constitutes, as of such Closing Date, the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except (i) as may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights generally, (ii) as limited by laws relating to specific performance,
injunctive relief of other equitable remedies, and (iii) to the  extent the
indemnification provisions contained in this Agreement may be limited by
applicable laws.


(iv)           The Company shall have delivered to such Buyer copies of
certificates of good standing for each of the Company and Aeolus Sciences, Inc.,
each as certified by the Secretary of State of the State of Delaware within five
(5) Business Days of such Closing Date.


(v)           On the applicable Closing Date, all stock transfer, documentary
stamp taxes or other taxes (other than income or similar taxes) which are
required to be paid in connection with the sale and transfer of the Securities
to be sold to each Buyer hereunder on such Closing Date will be, or will have
been, fully paid or provided for by the Company, and all laws imposing such
taxes will be or will have been complied with.


(vi)           The Company shall have timely filed (or obtained extensions in
respect thereof and filed within the applicable grace period) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the 1934 Act from the date of this Agreement through the
applicable Closing Date.


(vii)           The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
such Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date, and with respect to all other representations and
warranties, after giving effect to any updated disclosure schedules delivered by
the Company to the Buyer on such Closing Date or as otherwise described in any
reports, schedules, forms, statements and other documents filed by the Company
with the SEC pursuant to the reporting requirements of the 1934 Act from the
period commencing on the Initial Closing Date and ending on such Closing Date,
including the exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein; provided that
such representations and warranties as so qualified by such updated disclosure
schedules or other disclosures are reasonably acceptable to such Buyer in its
sole discretion) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to such Closing Date.  Such Buyer shall have received a
certificate, executed by the Chief Executive Officer, President, Chief Financial
Officer or Vice



--
 
-27-

--------------------------------------------------------------------------------

 

President of the Company, dated as of such Closing Date, to the foregoing
effect, the conditions set forth in this Section 7(b) have been satisfied, and
as to such other matters as may be reasonably requested by such Buyer, in form
and substance acceptable to such Buyer.


(viii)           The Company shall have delivered to such Buyer such other
documents relating to the transactions contemplated by this Agreement as such
Buyer or its counsel may reasonably request; provided that neither Xmark
Opportunity Partners, LLC nor any “affiliate” of Xmark Opportunity Partners, LLC
(as defined in Rule 144 of the 1933 Act) shall have the right under this Section
7(b)(viii) to request that the Company deliver an opinion of counsel in
connection with any additional Closing.


8.           TERMINATION.  In the event that the Initial Closing shall not have
occurred with respect to a Buyer on or before five (5) Business Days from the
date hereof due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated in its
entirety pursuant to this Section 8 solely as a result of the Company’s failure
to satisfy the conditions in Section 7 above, the Company shall remain obligated
to reimburse the non-breaching Buyers for the expenses described in Section 4(g)
above.


9.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, the borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



--
 
-28-

--------------------------------------------------------------------------------

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.


(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the holders of at least two-thirds of the aggregate number of Shares
and Warrant Shares issued and issuable under the Warrants, and any amendment to
this Agreement made in conformity with the provisions of this Section 9(e) shall
be binding on all Buyers and holders of Securities as applicable.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding.  No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents, holders of Shares or holders of
the Warrants, as the case may be.


(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:


If to the Company:


Aeolus Pharmaceuticals, Inc.
26361 Crown Valley Parkway, Suite 150
Mission Viejo, California 92691



--
 
-29-

--------------------------------------------------------------------------------

 

Telephone:                      (949) 481-9825
Facsimile:                      (949) 481-9829
Attention:                      John L. McManus, President


with a copy to:


Paul, Hastings, Janofsky & Walker LLP
55 Second Street, 24th Floor
San Francisco, CA 94105
Telephone:                      (415) XXX-XXXX
Facsimile:                      (415) XXX-XXXX
Attention:                      XXXXXXXXXXXX


If to the Transfer Agent:


American Stock Transfer and Trust Company
6201 15th Avenue
Brooklyn, New York  11219
Telephone:                      (718) XXX-XXXX
Facsimile:                      (718) XXX-XXXX
Attention:                      XXXXXXXXXXX


If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,


with a copy (for informational purposes only) to:


Xmark Opportunity Partners, LLC
90 Grove Street, Suite 201
Ridgefield, Connecticut  06877
Telephone:                      (203) XXX-XXXX
Facsimile:                      (203) XXX-XXXX
Attention:                      XXXXXXXXXXX


and


Lowenstein Sandler PC
1251 Avenue of the Americas, 18th Floor
New  York, New York  10020
Telephone:                      (973) XXX-XXXX
Facsimile:                      (973) XXX-XXXX
Attention:                      XXXXXXXXXXXX


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically



--
 
-30-

--------------------------------------------------------------------------------

 

generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares, the Conversion Shares or the
Warrants.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least two-thirds of the Shares, the Conversion Shares and the Warrant Shares
issued and issuable under the Warrants, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants).  Except as set
forth in Section 2(f) above with respect to the Warrant Shares, a Buyer may
assign some or all of its rights hereunder without the consent of the Company,
in which event such assignee shall be deemed to be a Buyer hereunder with
respect to such assigned rights and shall enter into a joinder to this Agreement
and shall become subject to the terms and conditions of this Agreement
applicable to a Buyer with respect to such rights assigned to it.


(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


(i)           Survival.  Unless this Agreement is terminated under Section 8,
the representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           Indemnification.


(i)           In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which



--
 
-31-

--------------------------------------------------------------------------------

 

indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document delivered hereby or
thereby or (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document delivered hereby or thereby. The amount paid or payable
by an Indemnitee as a result any Indemnified Liability (or action in respect
thereof) shall be deemed to include, for purposes of this Section 9(k), any
reasonable legal or other expenses reasonably and actually incurred by such
Indemnitee in connection with investigating or defending or preparing to defend
any such action or claim.


(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of any claim or the commencement of any action, such Indemnitee shall,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9(k), notify the Company in writing of the claim or the
commencement of that action; provided, however, that the failure to notify the
Company shall not relieve the Company from any liability which it may have under
this Section 9(k) except to the extent the Company, in its capacity as the
indemnifying party, has been prejudiced by such failure.  If any such claim or
action shall be brought against an Indemnitee, and it shall notify the Company
thereof, the Company shall be entitled to participate therein and, to the extent
that it wishes, to assume the defense thereof with counsel satisfactory to such
Indemnitee.  After notice from the Company to the applicable Indemnitee of its
election to assume the defense of such claim or action, the Company shall not be
liable to such Indemnitee under this Section 9(k) for any legal or other
expenses subsequently incurred by such Indemnitee in connection with the defense
thereof other than reasonable costs of investigation.  The Company, in its
capacity as indemnifying party, shall not:


(x)           without the prior written consent of each applicable Indemnitee
(which consent shall not be unreasonably withheld, conditioned or delayed),
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnitees are actual or potential parties to such claim or action) unless such
settlement, compromise or consent includes an unconditional release of each such
Indemnitee from all liability arising out of such claim, action, suit or
proceeding, or


(y)           be liable for any settlement of any such action effected without
its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed), but if settled with its written consent or if there be
a final judgment for the plaintiff in any such action, the Company, in its
capacity as the indemnifying party, agrees to indemnify and hold harmless each
applicable Indemnitee from and against any loss or liability by reason of such
settlement or judgment.


(iii)           If the indemnification provided for in this Section 9(k) shall
for any reason be unavailable or insufficient to hold harmless an Indemnitee in
respect of any



--
 
-32-

--------------------------------------------------------------------------------

 

Indemnified Liability (or action in respect thereof), the Company, in its
capacity as the indemnifying party, shall, in lieu of indemnifying such
Indemnitee, contribute to the amount paid or payable by such Indemnitee as a
result of such Indemnified Liability (or action in respect thereof), in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and each applicable Indemnitee on the other.


(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(m)           Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.


(n)           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.


(o)           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.


(p)           Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other



--
 
-33-

--------------------------------------------------------------------------------

 

Transaction Document, and no action taken by any Buyer pursuant hereto or
thereto, shall be deemed to constitute the Buyers as, and the Company
acknowledges that the Buyers do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group, and
the Company will not assert any such claim with respect to such obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents.  The Company acknowledges and each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors.  Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.


[Signature Pages Follow.]



--
 
-34-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase and Exchange Agreement to be duly
executed as of the date first written above.




 
COMPANY:



 
AEOLUS PHARMACEUTICALS, INC.







 
By:
/s/ Michael P. McManus
   

 
Name:
Michael P. McManus

 
Title:
Chief Financial Officer






Signature Page to Securities Purchase Agreement
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase and Exchange Agreement to be duly
executed as of the date first written above.




 
BUYERS:



 
XMARK OPPORTUNITY FUND, L.P.

By:
XMARK OPPORTUNITY GP, LLC, its General Partner

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member







 
By:
/s/ Mitchell D. Kaye
   

Name:
Mitchell D. Kaye

Title:
Co-Managing Member



 
XMARK OPPORTUNITY FUND, LTD.

By:
XMARK OPPORTUNITY MANAGER, LLC, its Investment Manager

By:
XMARK OPPORTUNITY PARTNERS, LLC, its Sole Member

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member







 
By:
/s/ Mitchell D. Kaye
   

Name:
Mitchell D. Kaye

Title:
Co-Managing Member



 
XMARK JV INVESTMENT PARTNERS, LLC

By:
XMARK OPPORTUNITY MANAGER, LLC, its Investment Manager

By:
XMARK CAPITAL PARTNERS, LLC, its Managing Member







 
By:
/s/ Mitchell D. Kaye
   

Name:
Mitchell D. Kaye

Title:
Co-Managing Member














Signature Page to Securities Purchase Agreement
 

--------------------------------------------------------------------------------

 



SCHEDULE OF BUYERS




(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
Purchaser
 
Address and
Facsimile Number
(Jurisdiction)
 
Number of
Shares
 
Number of
Warrant Shares
 
 
 
Purchase Price
 
Legal Representative’s Address and Facsimile Number
(if different than in column (2))
Xmark Opportunity Fund, L.P.
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  (203) XXX-XXXX
Facsimile:  (203) XXX-XXXX
Attention:  Mitchell D. Kaye
(Delaware)
1,767,857
3,535,714
$495,000.00
 
Xmark Opportunity Fund, Ltd.
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  (203) XXX-XXXX
Facsimile:  (203) XXX-XXXX
Attention:  Mitchell D. Kaye
(Cayman Islands)
4,125,000
8,250,000
$1,155,000.00
 
Xmark JV Investment Partners, LLC
c/o Xmark Opportunity Partners, LLC
90 Grove Street
Suite 201
Ridgefield, CT  06877
Telephone:  (203) XXX-XXXX
Facsimile:  (203) XXX-XXXX
Attention:  Mitchell D. Kaye
(Delaware)
0
0
0
 
Total
 
5,892,857
11,785,714
$1,650,000
 
(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)




 

--------------------------------------------------------------------------------

 

CONVERSION SCHEDULE




(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
 
(7)
 
(8)
 
(9)
Buyer
 
Aggregate Principal
Amount of
Notes
Number of
Shares to be issued upon conversion of Notes
 
 
Amount of the Purchase
Option
Number of Option Exchange Warrant Shares
Number of 2005
Warrant Shares
Number of Note
Warrant Shares
 
 
Number of March 2009 Warrant Shares
Number of Exchange Warrant Shares
Xmark Opportunity Fund, L.P.
$300,000.00
857,143
$1,200,000.00
4,285,714
660,000
600,000
4,687,500
5,947,500
Xmark Opportunity Fund, Ltd.
$700,000.00
2,000,000
$2,800,000.00
10,000,000
990,000
1,400,000
8,705,357
11,095,357
Xmark JV Investment Partners, LLC
$0.00
0
$0.00
0
500,000
0
0
500,000
Total
 
$1,000,000.00
2,857,143
$4,000,000.00
14,285,714
2,150,000
2,000,000
13,392,857
17,542,857
(1)
 
(2)
 
(3)
 
(4)
 
(8)
 
(5)
 
(6)
 
(7)
 
(8)


Signature Page to Securities Purchase Agreement
 

--------------------------------------------------------------------------------

 



EXHIBITS


Exhibit A                      Form of Warrant
Exhibit B                      Form of Registration Rights Agreement
Exhibit C                      Form of Irrevocable Transfer Agent Instructions
Exhibit D                      Form of Opinion of Company’s Counsel


SCHEDULES


Schedule 3(a)                                Organization and Qualification
Schedule 3(b)                                Authorization; Enforcement;
Validity
Schedule 3(d)                                No Conflicts
Schedule 3(e)                                Consents and Filings
Schedule 3(k)                                Absence of Certain Changes
Schedule 3(o)                                Sarbanes-Oxley Act
Schedule 3(p)                                Transactions with Affiliates
Schedule 3(q)                                Equity Capitalization
Schedule 3(r)                                Indebtedness and Other Contracts
Schedule 3(t)                                Insurance
Schedule 3(u)                                Employee Relations
Schedule 3(v)                                Title
Schedule 3(w)                                Intellectual Property Rights
Schedule 3(z)                                Internal Accounting and Disclosure
Controls
Schedule 3(gg)                                Placement Agents
 
Signature Page to Securities Purchase Agreement